Citation Nr: 1514328	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  07-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected recurrent left maxillary fibroma with tooth loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen a service connection claim for a liver disorder, to include as secondary to service-connected recurrent left maxillary fibroma.

4.  Whether new and material evidence has been received to reopen a service connection claim for a kidney disorder, to include as secondary to service-connected recurrent left maxillary fibroma.

5.  Entitlement to service connection for diabetes mellitus, type I, to include as secondary to service-connected recurrent left maxillary fibroma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and October 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Honolulu, Hawaii, respectively.

The Veteran testified at an RO formal hearing held in March 2007 and at a hearing before the undersigned Veterans Law Judge in July 2012.  Transcripts of those proceedings have been associated with the Veteran's claim file.

This matter was previously before the Board, and the issues listed above were remanded for further development in September 2012.  Specifically, the matter was remanded for the purposes of obtaining outstanding records, providing the Veteran with the proper VCAA notice concerning his claims to reopen, obtaining an addendum opinion in connection with his diabetes claim and obtaining a new VA examination in connection with his claims for an increased rating and TDIU.  See September 2012 Board Remand.  On remand, the RO sent the appropriate VCAA letter to the Veteran and obtained outstanding VA records.   Additionally, the RO requested authorization to obtain records from non-VA health care professionals and scheduled the Veteran for VA examinations, for which he refused to appear.  Thus, the Board finds substantial compliance with its remand directives with regard to the Veteran's claims to reopen, claim for an increased rating and claim for TDIU.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The issue of service connection for diabetes mellitus, type I, to include as secondary to service-connected recurrent left maxillary fibroma, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran, without good cause, failed to appear at scheduled VA examinations necessary to decide his claims for an increased rating and TDIU.

2.  The Veteran's prior claims of service connection for a liver disorder and a kidney disorder, including as secondary to his service-connected recurrent left maxillary fibroma, were denied in an August 1993 rating decision; however, the Veteran did not appeal that decision or submit new evidence within one year after its promulgation.

3.  The additional evidence received since the August 1993 rating decision shows that the Veteran's kidney and liver disorders are less likely as not caused by or a result of his service-connected recurrent left maxillary fibroma.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for recurrent left maxillary fibroma with tooth loss is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(b) (2014).

2.  Entitlement to a TDIU is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655(b) (2014).

3.  The criteria for reopening the Veteran's claim of entitlement to service connection for a liver disorder, including as secondary to his recurrent left maxillary fibroma, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for reopening the Veteran's claim of entitlement to service connection for a kidney disorder, including as secondary to his recurrent left maxillary fibroma, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for an Increased Rating and TDIU

The Board sought current examinations of the Veteran in connection with his claims for an increased rating and TDIU. These examinations were scheduled to take place in March 2013; however, the Veteran contacted VA and stated that he would not appear for additional examinations or testing because they were "done last year."  He also orally stated that he wanted to withdraw his claims, but did not submit a written statement to this effect.  See April, June & November 2013 Email Correspondence.

When a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with a claim for an increased rating, the claim shall be denied.  See 38 C.F.R. § 3.655.  This includes a claim for TDIU because such a claim is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  The record shows that in March 2013, the Veteran was notified of the scheduled examinations, and that his failure to appear could adversely impact his claim.  See March 2013 Deferred Rating; see also February 2014 Supplemental Statement of the Case.  Additionally, the RO sent several email letters to the Veteran's representative requesting clarification as to whether he would appear for the necessary VA examinations, but no response was received.  See April, June & November 2013 Email Correspondence.  In their subsequent statements submitted on behalf of the Veteran in April 2014 and in February 2015, his representative did not argue that good cause has been shown for his failure to appear for the scheduled examinations.  Therefore, the Board finds that good cause has not been shown for the Veteran's failure to appear for his VA examinations, and his claims for an increased rating for recurrent left maxillary fibroma and for an award of TDIU are denied as a matter of law.  See 38 C.F.R. § 3.655(b).


Claims to Reopen

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  With regard to claims to reopen a previously denied claim, the VCAA notice must: (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of the claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) , 38 C.F.R. § 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's notice requirements with regard to his claims to reopen were fulfilled by a letter issued in November 2012, which informed the Veteran of the evidence he should obtain and that which VA would obtain on his behalf, as well as the criteria for reopening his claims and establishing service connection.  Although this notice was not provided to him prior to the initial adjudication of his claims to reopen, his claims were subsequently readjudicated, as reflected by a February 2014 supplemental statement of the case.  Thus, any prejudice with regard to the content and timing of the notice provided has been overcome.  Moreover, neither the Veteran nor his representative has asserted that the Veteran has been prejudiced by the manner of the notice provided.

With respect to the duty to assist, the Veteran's service, VA, and private treatment records have been obtained.  The Veteran has not identified any relevant, available records in conjunction with his claims decided on appeal that have not been obtained.  

Regarding the duty to provide a VA examination and medical opinion, since the Board is not reopening the Veteran's claims for service connection, VA is not required to have him undergo VA compensation examinations for medical nexus opinions.  Therefore, the Board considers it unnecessary to remand for additional VA examinations or medical opinions concerning these claims.

The Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) in March 2007 the undersigned Veterans Law Judge (VLJ) in July 2012.  During the March 2007 DRO hearing, the Veteran was provided with an opportunity to provide testimony concerning his kidney and liver conditions, and how they were related to his service-connected recurrent fibroma, but he declined to discuss those issues.  See March 2007 Hearing Tr. at 7.  At the July 2012 hearing before the undersigned, he gave testimony concerning his liver and kidney conditions, and his understanding of those conditions.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  Furthermore, the Veteran and his wife volunteered testimony concerning his treatment history and symptoms.  Neither the Veteran nor his representative has identified any prejudice in the conduct of any either hearing.  The July 2012 hearing focused on the evidence necessary to reopen his claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to reopen and substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the DRO and VLJ conducting the hearings complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran. 

The Veteran contended that his claimed liver disorder and kidney disorder were caused by his service-connected maxillary fibroma.  These claims were originally denied in a May 1992 rating decision because there was no evidence establishing that such conditions were caused by or related to his service-connected recurrent left maxillary fibroma.  See May 1992 Rating Decision.    Less than a year after the rating decision was issued, new evidence in the form of additional medical treatment records was received by the RO in connection with these claims.  After considering this new evidence, the RO again denied the Veteran's claims because the conditions were not found to be caused by or related to the Veteran's service-connected recurrent maxillary fibroma.  See August 1993 Rating Decision.

The Veteran did not file a NOD with the August 1993 rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of that rating decision.  Thus, the August 1993 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1103, 20.1105.  New evidence is evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims. See id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that although new evidence concerning the Veteran's liver and kidney claims was received by the RO after the August 1993 rating decision, that evidence was not material because it did not raise a reasonable possibility of substantiating his claims.  To the contrary, the new evidence received by the RO weighed against entitlement to service connection.  

The new evidence of record concerning the Veteran's claimed liver and kidney disorders include VA treatment records and two VA examination reports from January 2004 and August 2007.  The VA treatment records do not address the etiology of the Veteran's kidney and liver conditions.  The January 2004 and August 2007 VA examination reports do address the etiology of these conditions, but contain negative nexus opinions.  

The clinicians performing the examinations opined that the Veteran's kidney and liver conditions were not related to or aggravated by his service-connected recurrent maxillary fibroma.  Although the January 2004 examiner did not provide any rationale for his opinion, the August 2007 explained that the Veteran's ossifying fibroma is a benign localized growth and not an endocrine tumor, thus, it would only cause local problems.  See August 2007 VA Examination Report.  

This evidence cannot reasonably be found to "raise a reasonable possibility of substantiating the claim" because it does not indicate that his claimed liver and kidney disorders may be due to his service-connected recurrent fibroma, which is the unestablished fact at issue.  To the contrary, the evidence directly rebuts his contention that these conditions were caused by his recurrent fibroma.  Thus, this new evidence does not support reopening the Veteran's claims.  

The Veteran also submitted written statements and testimony concerning the etiology of his kidney and liver conditions; however, the Board finds that these statements are cumulative or duplicative of his statements previously of record.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims of service connection for a kidney disorder and a liver disorder has not been received.  As such, his claims to reopen are denied.


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected recurrent left maxillary fibroma with tooth loss is denied.

Entitlement to a TDIU is denied.

New and material evidence having not been submitted, the claim to reopen a service connection claim for a liver disorder, to include as secondary to service-connected recurrent left maxillary fibroma, is denied.  

New and material evidence having not been submitted, the claim to reopen a service connection claim for a kidney disorder, to include as secondary to service-connected recurrent left maxillary fibroma, is denied.


REMAND

In its prior remand, the Board requested an addendum opinion addressing whether the Veteran's service-connected left maxillary recurrent fibroma aggravated his diabetes mellitus.  The Board notes that the examiner did not explain the basis for his/her conclusion that the service connected disability did not aggravate his diabetes, and failed to reference those medical entries suggesting this possibility.   See July 2004 VA Endocrinology Consultation Record that recurrent fibroma may complicate his diabetes mellitus treatment as a result of his chronic pain and difficulty eating at times; and January 2004 VA dental examination, where the examiner opined that the Veteran's poor dentition could be a contributing factor to his diabetes mellitus.  A follow-up opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from January 2013 to the present concerning his treatment for diabetes mellitus.

2.  Ask the Veteran to identify any relevant private treatment records he wants to have considered in connection with his appeal.  The identified records should be sought.  

3.  Then return the Veteran's claims file to the VA examiner who provided the February 2014 addendum opinion, if available.  If not, the claims file should be provided to an appropriate VA medical professional for review.  If it is necessary to reexamine the Veteran to obtain the requested opinions, that should be accomplished.

After reviewing the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected recurrent maxillary fibroma aggravated his diabetes mellitus.  In answering this question, the examiner should note the July 2004 VA endocrinology record stating that the Veteran's service-connected recurrent fibroma may complicate his diabetes mellitus treatment as a result of his chronic pain and difficulty eating at times.  Additionally, the examiner should consider the January 2004 VA dental examiner's statement that poor dentition could be a contributing factor to his diabetes mellitus.  

The examiner is advised that the term "aggravation" is defined for these purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be taken before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions with citation to relevant evidence found in the claims file should be provided for the opinion.

4.  Then readjudicate the remanded claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


